Order unanimously modified so as to provide that the motion is denied unless the defendant stipulates (1) to an early trial in the United States District Court in Michigan, (2) that upon such trial all examinations before trial in this suit may be used with the same force and effect as if taken in the action in the Federal court, and (3) all issues in this cause be submitted to the trial court in Michigan. In the event such stipulation is executed, the motion for a stay is granted, without costs. Settle order on notice. Concur •— Breitel, J. P., Rabin, Frank and Valente, JJ.